Citation Nr: 9912037	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran, who had active service from November 1951 to 
October 1953, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDING OF FACT

Left ear hearing loss has not been shown by competent medical 
evidence to be causally or etiologically related to service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for left ear 
hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that left ear hearing loss was incurred 
in service.  He maintains that hearing loss originates from 
being exposed to a 105 Howitzer blast in service.  He 
contends that, upon separation from service, he declined to 
report hearing loss in order to avoid being temporarily 
retained in service.

Some of the veteran's service medical records are apparently 
unavailable.  In such a case, VA's duty to provide reasons 
and bases for its findings and conclusions is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  Those 
service medical records that are available consist of the 
veteran's entrance and separation examination reports.  The 
separation examination report indicates 15/15 hearing 
bilaterally, with no abnormality of the ears or perforation 
of the ear drums.

A VA audiological evaluation report dated in December 1997 
noted that the veteran complained of decreased acuity in the 
left ear "over the last several years."  The veteran was 
determined to have high frequency sensorineural hearing loss, 
greater in the left ear.  The audiologist's findings revealed 
a hearing loss disability in the left ear, as defined by 
38 C.F.R. § 3.385 (1998).  The audiologist opined that 
hearing loss was consistent with acoustic trauma.  

The veteran underwent a second VA audiology examination in 
August 1998.  The veteran complained of decreased hearing 
since being exposed to a Howitzer blast in service.  The 
examining audiologist reported that the audiology findings 
were unchanged since the December 1997 examination, and that 
acoustic trauma was a possible cause of the veteran's hearing 
loss.  The examiner stated that "with no indication of 
hearing loss in service medical records and time between 
supposed onset and first complaint of hearing loss are too 
great to speculate that the hearing loss did occur in 
service."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(1998).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has not met all three of the above requirements 
and his claim must therefore be denied.  There is no 
competent evidence that currently diagnosed left ear hearing 
loss is related to service.  The only other evidence 
presented by the veteran that tends to show a connection 
between current hearing loss and service are his own 
statements.  However, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given the foregoing, then, a plausible 
claim for service connection for left ear hearing loss is not 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, such claim is not well grounded and must, 
therefore, be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for left ear hearing loss is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

